Title: To Benjamin Franklin from Barbeu-Dubourg, 1 August 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


1er aout 1778
Je vous prie, Mon cher Maitre, de faire tenir ces trois petites lettres, par autant d’occasions differentes a mesure qu’il s’en presentera, a Mr. d’Arcel à Boston, afin qu’il en arrive plus surement une; ce que l’on desire d’autant plus qu’il a marqué n’en avoir encore reçu aucune de son frere qui lui en a ecrit neuf, depuis qu’il est dans ce pays là.
Je vous reïtere aussi, et à Monsieur Lee, ma supplique de faire tenir une douzaine de Louis, (d’or,) au fils de Mme. de Foucherolles, beaufrere de M. Brisson, pris sur le navire le d’Argentré, et detenu prisonier à Oak-hampton en Devonshire, à 30 miles de Plimouth, et qui a pris le nom de La Mote Du Pin, et cinq louis d’or à son compagnon de captivité mon petit neveu, qui est appellé Dubourg de la Blanchardiere dans la même ville, qui peut en avoir besoin quoiqu’il doive en avoir reçu par le correspondant d’un Negociant de Nantes. Mme. de Foucherolles et moi sommes prêts a consigner d’avance, dès aujourd’huy meme, cette somme à remettre, et ce qu’on peut presumer qu’il pourra y avoir de frais occasionnés par cette remise, dont il est trop juste de tenir compte, et meme des faux frais inevitables en pareil cas, comme ports de lettres, commissions etc.
Quant à leur echange, je compte toujours sur vos bontés, pour le tems le plus prochain, où elle pourra avoir lieu. Tous les deux avoient des brevets de sous Lieutenans du premier regiment d’infanterie de la nouvelle Georgie à l’armée continentale. J’ai l’honneur d’etre avec un tendre et invariable attachement, Monsieur et cher Ami, Votre tres humble et tres obeissant serviteur
Dubourg
 
Notation: Dubourg Augt. 1. 1778
